                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

PRESTON V. VANCE, JR.                                                                  PLAINTIFF
ADC #171953

v.                                   4:19-cv-00325-SWW-JJV

BRANDON GRIMES, Jail Administrator
White County Detention Center; et al.                                              DEFENDANTS

                                                ORDER

       Before the Court is a Partial Recommendation filed by United States Magistrate Judge Joe

J. Volpe and Plaintiff’s objections. After conducting a de novo review, this Court adopts the

Partial Recommendation in its entirety as its findings in all respects.

       IT IS THEREFORE ORDERED that:

        1.     Plaintiff may proceed with his failure to protect claim against Defendants Grimes

and Long in their individual capacities only.

       2.      Plaintiff’s official capacity claims are DISMISSED WITHOUT PREJUDICE.

       3.      Defendant Betis is DISMISSED WITHOUT PREJUDICE as a party to this lawsuit.

       4.      It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

from this Order would not be taken in good faith.

       DATED this 9th day of July, 2019.

                                                 /s/Susan Webber Wright
                                                 UNITED STATES DISTRICT JUDGE




                                                  1
